

105 HR 2361 IH: Rebuild Rural America Act of 2021
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2361IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Delgado (for himself, Mrs. Bustos, Ms. Spanberger, and Ms. Craig) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to establish the Rural Innovation and Partnership Administration and to amend the Consolidated Farm and Rural Development Act to establish the Rural Future Partnership Fund to invest in the rural areas of the United States to achieve their preferred future while maximizing their contribution to the well-being of the United States, and for other purposes.1.Short titleThis Act may be cited as the Rebuild Rural America Act of 2021.2.PurposesThe purposes of this Act are—(1)to create the scale and capacity that enables rural areas to achieve their preferred future while maximizing their contribution to the well-being of the United States;(2)to recognize the significant contributions of rural areas of the United States to the success of the United States, including the leading role that the rural areas play in addressing the critical threat of climate change and building a resilient United States;(3)to make a national commitment to the rural communities and regions of the United States to ensure that the rural United States benefits from and contributes to the prosperity of the United States;(4)to establish a partnership with rural areas of the United States that provides flexible, long-term, and annual Federal investment for comprehensive, collaborative, and locally driven community and economic development that improves quality of life and economic competitiveness;(5)to strengthen rural population centers through collaboration with neighboring rural areas that ensures economic integration and regional development;(6)to strengthen connections between rural and urban areas of the United States for mutual success and for the benefit of the economy of the United States and the quality of life of the people of the United States;(7)to support asset-based development, maximizing the cost-effectiveness of existing infrastructure;(8)to ensure economic opportunities that create pathways to high-quality, family-sustaining jobs for all individuals in rural areas of the United States, including efforts to address population loss, to promote the use of cooperatives and other forms of public and employee ownership, and to expand and improve access to training, infrastructure, and investment to adapt to technological change, such as automation, for success in the digital economy;(9)to provide for the evolution and expansion of the role of the Department of Agriculture in ensuring that rural communities have a dedicated agency and a new delivery system for Federal assistance for disaster recovery and proactive mitigation and resiliency efforts;(10)to rebuild and modernize infrastructure and expand investment to support local and regional food systems, sustainable agriculture production, and value added agricultural industries;(11)to support infill development, preserve undeveloped land, and remediate brownfields and other contaminated properties for re-use; and(12)to support public health and improve quality of life in rural communities by delivering—(A)universal access to clean air and water;(B)healthy foods available through local and regional food systems;(C)quality, affordable, and accessible health care services in the rural communities, including access to primary and emergency medical services, mental health care, and treatment for substance abuse;(D)affordable and reliable clean energy systems; and(E)quality, affordable, and energy-efficient housing choices in the rural communities.3.Establishment of Rural Innovation and Partnership Administration(a)In generalSubtitle C of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following:237.Rural Innovation and Partnership Administration(a)EstablishmentThe Secretary shall establish in the Department a Rural Innovation and Partnership Administration (referred to in this section as the Administration).(b)Administrator(1)In generalThe Administration shall be headed by an Administrator of Rural Innovation and Partnerships (referred to in this section as the Administrator), who shall be appointed by the Secretary.(2)Reporting to Under SecretaryThe Administrator shall report to the Under Secretary for Rural Development.(c)FunctionsThe Secretary shall carry out through the Administration the functions of the Rural Future Partnership Fund established under subtitle I of the Consolidated Farm and Rural Development Act.(d)Requirement for State officesIn carrying out the functions of the Administration, the Secretary shall ensure that each State office of the rural development mission area is staffed with not less than 3 new employees to implement the Rural Future Partnership Fund established under subtitle I of the Consolidated Farm and Rural Development Act, including providing—(1)technical assistance;(2)support for capacity building;(3)financial controls; and(4)performance oversight.(e)Coordination with Council on Rural Community Innovation and Economic DevelopmentIn carrying out the functions of the Administration, the Administrator shall coordinate with the Council on Rural Community Innovation and Economic Development established by section 6306 of the Agriculture Improvement Act of 2018 (7 U.S.C. 2204b–3)..(b)Conforming amendments(1)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:(11)The authority of the Secretary to establish and maintain in the Department the Rural Innovation and Partnership Administration under section 237..(2)Section 6306(f) of the Agriculture Improvement Act of 2018 (7 U.S.C. 2204b–3(f)) is amended—(A)in paragraph (4), by striking and at the end;(B)in paragraph (5)(B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(6)give priority to coordinating with the Administrator of Rural Innovation and Partnerships in carrying out the Rural Future Partnership Fund established under subtitle I of the Consolidated Farm and Rural Development Act..4.Rural Future Partnership FundThe Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) is amended by adding at the end the following:IRural Future Partnership Fund385A.DefinitionsIn this subtitle:(1)CouncilThe term Council means a rural partnership council established under paragraph (1)(A)(i), (2)(A)(i), or (3)(A)(i), as applicable, of section 385C(a).(2)Eligible technical assistance providerThe term eligible technical assistance provider means an entity—(A)with a demonstrated national or regional structure or capacity to deliver and support multiple rural planning activities across the United States or within a region of the United States; and(B)that is—(i)a federally recognized Indian Tribe;(ii)an institution of higher education;(iii)a nonprofit organization; or(iv)a private organization.(3)FundThe term Fund means the Rural Future Partnership Fund established under section 385B.(4)Institution of higher education(A)In generalThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(B)InclusionsThe term institution of higher education includes—(i)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); and(ii)associated cooperative extension services.(5)PlanThe term Plan means a rural partnership plan established under section 385E(a).(6)Reservation(A)In generalThe term reservation has the meaning given the term Indian country in section 1151 of title 18, United States Code.(B)InclusionThe term reservation includes land held by a Native group, a Regional Corporation, or a Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).(7)Rural partnership block grantThe term rural partnership block grant means a rural partnership block grant awarded under this subtitle.(8)SecretaryThe term Secretary means the Secretary, acting through the Administrator of Rural Innovation and Partnerships.(9)Workforce housingThe term workforce housing means, with respect to housing for a family, housing the cost of which does not exceed 30 percent of—(A)subject to subparagraph (B), 120 percent of the median income in the area in which the family lives, as determined by the Secretary, with appropriate adjustments for the size of the family; or(B)if the Secretary determines that there are unusually high- or low-family incomes in the area in which the family lives, such other percentage, as the Secretary determines to be appropriate, of the median income in the area in which the family lives.385B.EstablishmentThe Secretary shall establish a program, to be known as the Rural Future Partnership Fund, under which the Secretary shall award rural partnership block grants in accordance with this subtitle.385C.Eligibility(a)In general(1)Micropolitan statistical areas(A)In generalTo be eligible to receive a rural partnership block grant—(i)one or more units of local government that govern a micropolitan statistical area, as defined by the Director of the Office of Management and Budget, shall establish a rural partnership council in accordance with subsection (b); and(ii)that Council shall submit an application to—(I)not later than 180 days after the date of enactment of the Rebuild Rural America Act of 2021—(aa)(AA)the applicable State; or(BB)the applicable States, if the micropolitan statistical area spans more than 1 State; and(bb)the applicable State offices of the rural development mission area; or(II)after the date described in subclause (I), the Secretary.(B)Regional collaboration(i)In generalOn receipt of an application under subparagraph (A)(ii)(I), the 1 or more States, in coordination with the applicable State offices of the rural development mission area, shall advise the applicant on the inclusion in the Council, if practicable, of 1 or more contiguous census tracts or counties that—(I)fall outside of a micropolitan or metropolitan statistical area; and(II)demonstrate evidence of economic, social, and cultural cooperation that enhances the potential for comprehensive, asset-based regional development.(ii)DecisionAfter receipt of advice under clause (i), the applicant shall—(I)decide whether to include 1 or more of the applicable contiguous census tracts or counties in the Council; and(II)modify the application, as appropriate.(C)Approval(i)StatesThe 1 or more States that receive an application under subparagraph (A)(ii)(I)(aa), in coordination with the applicable State offices of the rural development mission area, shall approve the Council as eligible to receive a rural partnership block grant if the requirements under subsection (b) for the composition of the membership of a Council are satisfied.(ii)SecretaryNot less frequently than once each year, the Secretary, in coordination with the applicable State offices of the rural development mission area, may approve applications received under subparagraph (A)(ii)(II) if the requirements under subsection (b) for the composition of the membership of a Council are satisfied.(2)Areas outside of micropolitan and metropolitan statistical areas(A)In generalTo be eligible to receive a rural partnership block grant—(i)1 or more entities described in subsection (b)(1) that are located in, or represent, 2 or more contiguous census tracts or counties in an area that is not within a micropolitan statistical area or a metropolitan statistical area, as defined by the Director of the Office of Management and Budget, and are not represented by a Council established under paragraph (1)(A)(i) or (3)(A)(i), shall establish a rural partnership council in accordance with subsection (b); and(ii)that Council shall submit an application to—(I)not later than 180 days after the date of enactment of the Rebuild Rural America Act of 2021—(aa)the 1 or more applicable States; and(bb)the applicable State offices of the rural development mission area; or(II)after the date described in subclause (I), the Secretary.(B)Approval(i)StatesThe 1 or more States that receive an application under subparagraph (A)(ii)(I)(aa), in coordination with the applicable State offices of the rural development mission area, shall approve the Council as eligible to receive a rural partnership block grant if—(I)the requirements under subsection (b) for the composition of the membership of a Council are satisfied; and(II)the area to be represented by the Council—(aa)is of practicable geographic size; and(bb)demonstrates evidence of economic, social, and cultural cooperation that enhances the potential for comprehensive, asset-based regional development.(ii)SecretaryNot less frequently than once each year, the Secretary, in coordination with the applicable State offices of the rural development mission area, may approve applications received under subparagraph (A)(ii)(II) if the requirements described in clause (i) are satisfied.(3)Indian reservations(A)In generalTo be eligible to receive a rural partnership block grant—(i)an Indian Tribe that has jurisdiction over a reservation shall establish a rural partnership council in accordance with subsection (b); and(ii)that Council shall submit an application to the Secretary.(B)Approval(i)In generalOn receipt of an application that was submitted under subparagraph (A)(ii) not later than 180 days after the date of enactment of the Rebuild Rural America Act of 2021, the Secretary, in coordination with the applicable State offices of the rural development mission area, shall approve the Council as eligible to receive a rural partnership block grant if the requirements under subsection (b) for the composition of the membership of a Council are satisfied.(ii)Subsequent applicationsNot less frequently than once each year, the Secretary, in coordination with the applicable State offices of the rural development mission area, may approve applications submitted under subparagraph (A)(ii) later than 180 days after the date of enactment of the Rebuild Rural America Act of 2021 if the requirements under subsection (b) for the composition of the membership of a Council are satisfied.(b)MembershipEach Council—(1)shall include 1 or more representatives of—(A)a District Organization (as defined in section 300.3 of title 13, Code of Federal Regulations (or successor regulations)) or a comparable regional planning organization if there is no applicable District Organization;(B)1 or more units of local government, or 1 or more entities designated by a unit of local government, within the applicable area; and(C)a public or nonprofit organization;(2)may include 1 or more representatives of—(A)an economic development or other community or labor organization;(B)a financial institution, including a community development financial institution (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702));(C)a philanthropic organization;(D)a rural cooperative;(E)an entity with experience in the development of cooperatives;(F)an institution of higher education;(G)elementary or secondary education;(H)a private entity;(I)a Tribal organization;(J)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code);(K)any other regional planning organization; or(L)any other entity, as determined to be appropriate by the Council; and(3)shall be composed of an odd number of members.(c)Revisions(1)In generalNot more frequently than once every 5 years, a Council may submit to the 1 or more applicable States, or to the Secretary in the case of a Council established by an Indian Tribe, an application to revise the geographic boundary of the applicable area represented by the Council.(2)Final approval by SecretaryAn application submitted to 1 or more States under paragraph (1) shall be subject to final approval by the Secretary.385D.Rural partnership block grants(a)Allocation of funds(1)In generalExcept as provided in paragraph (2), the Secretary shall allocate rural partnership block grant funds to Councils proportionately based on the population of each area represented by a Council.(2)High poverty ratesThe Secretary shall allocate to a Council an amount equal to 3 times the applicable amount under paragraph (1) with respect to each individual residing in a census tract, or a group of contiguous census tracts, that—(A)has a poverty rate of 20 percent or greater; and(B)is within or comprises the applicable area.(b)DistributionThe Secretary shall distribute rural partnership block grant funds annually to each Council during the term of the rural partnership block grant.(c)TermA rural partnership block grant—(1)shall be for a term of 5 years; and(2)may be renewed.(d)Grant agreements(1)In generalEach Council shall enter into an agreement with the Secretary, under which the Council, in coordination with the Secretary, shall establish performance measures and reporting requirements that shall be met by the end of each year for which the Council receives funds under the Fund.(2)ViolationsIf the Secretary determines that a Council has failed to meet any requirements of the applicable agreement under paragraph (1), is not making reasonable progress towards meeting that requirement, or is otherwise in violation of that agreement, the Secretary may—(A)withhold funds under the Fund until the Council remedies the applicable violation; or(B)terminate the agreement.385E.Rural partnership plans(a)EstablishmentEach Council shall establish, maintain, evaluate, and report to the Secretary progress on a rural partnership plan in accordance with this section.(b)Coordination with other plans(1)In generalIn developing a Plan under this section, a Council is encouraged to utilize existing Federal plans, and existing State, regional, or Tribal plans, so as to reduce duplicative efforts and align Federal investment.(2)Federal plansExisting Federal plans referred to in paragraph (1) include—(A)the Comprehensive Economic Development Strategy of the Economic Development Administration;(B)a local plan, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);(C)the Consolidated Plan of the Department of Housing and Urban Development;(D)plans developed by metropolitan planning organizations under section 134 of title 23, United States Code;(E)plans developed by regional transportation planning organizations designated under section 135(m) of title 23, United States Code, or section 5304(l) of title 49, United States Code (commonly known as a rural transportation planning organization);(F)emergency preparedness and hazard mitigation plans required by the Federal Emergency Management Agency;(G)the Drinking Water Action Plan of the Environmental Protection Agency;(H)a good neighbor agreement (as defined in section 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a))); and(I)strategic plans developed by Federal regional commissions, including—(i)the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code;(ii)the Delta Regional Authority established under subtitle F of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa et seq.);(iii)the Denali Commission established under the Denali Commission Act of 1998 (42 U.S.C. 3121 note; title III of division C of Public Law 105–277);(iv)the Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code;(v)the Northern Great Plains Regional Authority established under subtitle G of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb et seq.);(vi)the Southeast Crescent Regional Commission established by section 15301(a)(1) of title 40, United States Code; and(vii)the Southwest Border Regional Commission established by section 15301(a)(2) of title 40, United States Code.(c)ContentsTo the maximum extent practicable, a Plan shall include—(1)a plan to coordinate and build capacity across jurisdictions in the applicable area to develop and implement the Plan, including by targeting assistance to high-poverty and other struggling areas within that region;(2)a plan that outlines feasible steps and achievable goals, timelines, and strategies for implementing the Plan, including making interjurisdictional agreements that provide for cooperative and coordinated approaches to achieving the goals of the Plan;(3)a prioritization of projects for funding and implementation, when practicable, including by providing—(A)a description of each prioritized project proposed to be carried out; and(B)a budget for each project described in subparagraph (A) that includes—(i)preliminary actions that have been or must be taken at the local or regional level to implement the project;(ii)the anticipated Federal share of the cost of the project; and(iii)a description of the source of the non-Federal share of funds or in-kind contributions for the project;(4)an assessment of current and future trends in the applicable area, which may include—(A)population growth or loss, and demographic changes, in the region;(B)accessibility of job centers within the region to public transportation facilities and housing;(C)infrastructure needs in the region, including—(i)projected water needs and sources;(ii)any need for sewer infrastructure;(iii)the existence of flood plains;(iv)the needs of local and regional food systems, agricultural producers, and value-added agricultural industries; and(v)any need for affordable, high-speed internet, including new technologies for mobile internet services and for affordable, reliable cellular phone coverage;(D)challenges in basic services within the region, including pressing health challenges;(E)skills and education for in-demand, quality jobs and for regional economic development, which may include retraining and education of incumbent or displaced workers; and(F)access to private debt and investment capital;(5)a plan to develop opportunities for economic diversification and innovation within the applicable area, with particular attention to—(A)agricultural diversification and supply chain development;(B)the conversion of existing businesses to employee or local ownership, such as a cooperative;(C)entrepreneurial support;(D)clean energy;(E)manufacturing; and(F)technological innovation;(6)a plan for improving environmental resiliency, efficient land use, remediation of brownfields and other contaminated properties for re-use, mixed-use development, and the preservation of agricultural, green, and open space, including—(A)an assessment of projected loss of agricultural and rural land and other green space to development; and(B)a description of methods to minimize loss described in subparagraph (A);(7)a plan for ensuring that no community or county in the applicable area is excluded from receiving assistance through the rural partnership block grant, including timelines and goals for targeting assistance to high-poverty census tracts included in the area;(8)a plan for building greater collaboration between—(A)rural population centers and neighboring rural areas of the applicable area; and(B)the applicable area and neighboring urban areas;(9)a plan for the creation and preservation of workforce housing and affordable, energy-efficient housing for all ages, incomes, races, and ethnicities, including—(A)cooperative housing; and(B)limited equity cooperative housing;(10)a plan to develop opportunities to revitalize existing communities, including infill development and utilizing existing assets, such as natural assets and public infrastructure; and(11)such other information or plans as a Council or the Secretary determines to be appropriate.(d)Approval(1)In generalNot less frequently than annually, each Council shall approve a Plan by a majority vote of the members of the Council for submission to the Secretary for final approval under paragraph (2).(2)Approval by SecretaryOn receipt of a Plan under paragraph (1), the Secretary may approve or disapprove the Plan.385F.Use of grant funds(a)PlanningDuring the first 2 years of the term of a rural partnership block grant, a Council may use the funds for comprehensive planning and capacity building to implement a Plan.(b)Implementation(1)In generalA Council shall use funds under a rural partnership block grant to implement a Plan.(2)Permissible usesIn using funds to implement a Plan under paragraph (1), a Council may use the funds—(A)to support the development of critical infrastructure necessary to facilitate economic development in the applicable area, including high-speed internet, including new technologies for mobile internet services and for affordable, reliable cellular phone coverage;(B)to support activities to achieve greater economic and environmental resiliency, including for emergency preparedness, disaster recovery, and hazard mitigation;(C)to provide assistance to entities within the applicable area that provide basic public services, such as—(i)child care centers;(ii)nonprofit health care, including community health centers, primary and emergency medical care, mental health, and substance abuse treatment providers;(iii)public libraries;(iv)community centers;(v)public schools; and(vi)nonprofit technology centers, including business incubators and business accelerators;(D)to provide assistance with education, job training, workforce development, or other needs relating to the development and maintenance of a strong workforce and support of youth, unemployed, underemployed, dislocated, disabled, adult, and incumbent workers and individuals with a barrier to employment;(E)to provide assistance in the development of innovative collaborations that link public, private, and philanthropic resources to achieve collaboratively designed regional advancement;(F)to promote and use employee ownership, cooperatives, and local ownership in the development of infrastructure, businesses, and community services;(G)to acquire, or demolish improvements on, real property;(H)to construct or rehabilitate residential or nonresidential structures;(I)to develop new affordable low-income and workforce housing options that ensure mixed-income development;(J)to construct public facilities and improvements, such as water and sewer facilities, streets, community centers, and the conversion of school buildings for other purposes that are eligible for funding under this subsection;(K)to establish new connections between rural population centers and neighboring rural areas within the applicable area, and between the applicable area and urban areas, relating to systems such as the supply of clean energy, workforce sheds, food systems, supply chains, commuting patterns, and outdoor recreation;(L)to carry out activities relating to—(i)energy conservation;(ii)the development, storage, and use of clean energy resources; and(iii)bio-based manufacturing;(M)to rebuild and modernize infrastructure and expand investment to support agricultural diversification and supply chain development;(N)to promote integrated transportation, housing, energy, and economic development activities carried out across policy areas and governmental jurisdictions;(O)to coordinate business development, land use, housing, transportation, and infrastructure planning processes across jurisdictions and agencies;(P)to address public health needs, including—(i)access to mental health and substance abuse services; and(ii)access to healthy, locally, and regionally grown foods;(Q)to encourage entrepreneurship and the scale-up of existing business operations by—(i)improving access to capital, including market-based financing, such as angel, venture, equity, and equity-like capital;(ii)facilitating collaboration between entrepreneurs and institutions of higher education and applied research institutions for the purposes of commercialization of research or adoption of technology or processes;(iii)assisting with integration into a supply chain; and(iv)providing mentor, networking, and support services for entrepreneurs, including establishing business incubators or accelerators;(R)to develop innovative public and private collaborations for investments in the applicable area;(S)to use arts and culture for improvements in economic development, education, training, and quality of life;(T)to revitalize downtown corridors and other community centers to create vibrant, mixed-use neighborhoods;(U)to expand access to domestic and international markets for businesses and agricultural producers;(V)to lead development programming for organizations or cohorts of organizations included in the Plan;(W)to provide matching funds for other Federal funding if that other Federal funding is for a project that is in accordance with the goals of the Plan;(X)to promote the use of energy efficiency in applicable projects; and(Y)to provide technical assistance for cooperative conversions, startups, and expansions, including education on cooperative governance.385G.Access to Federal programs(a)Definition of rural development programIn this section, the term rural development program means—(1)community facility direct and guaranteed loans under section 306(a);(2)water or waste disposal grants or direct or guaranteed loans under paragraph (1) or (2) of section 306(a);(3)community facility grants under paragraph (19), (20), or (21) of section 306(a);(4)the rural cooperative development grant program established under section 310B(e);(5)business and industry guaranteed loans under section 310B(g);(6)the rural microentrepreneur assistance program established under section 379E;(7)the rural broadband access program established under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.);(8)value-added producer grants under section 210A(d)(5) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)(5));(9)the Healthy Food Financing Initiative established under section 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953);(10)the Rural Energy for America Program established under section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107);(11)the rural energy savings program under section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a);(12)rural rental housing direct loans under section 515 of the Housing Act of 1949 (42 U.S.C. 1485);(13)the housing preservation grant program under section 533 of the Housing Act of 1949 (42 U.S.C. 1490m);(14)loan guarantees for multifamily rental housing in rural areas under section 538 of the Housing Act of 1949 (42 U.S.C. 1490p–2);(15)housing preservation and revitalization demonstration loans and grants provided by the Rural Housing Service; and(16)multifamily housing transfer and prepayment technical assistance grants provided by the Rural Housing Service.(b)Waiver of matching funds requirementsThe Secretary shall waive any matching funds requirement under a rural development program for a project that is carried out in an applicable area that is within or comprises a census tract, or a group of contiguous census tracts, that has a poverty rate of 20 percent or greater.(c)Priority consideration for other rural development programsThe Secretary shall give priority under a rural development program for an application for a project that—(1)is included in and supports a Plan;(2)is eligible for the applicable program from which the funds were set aside; and(3)is carried out in the applicable area covered by the Plan.(d)Other Federal agenciesThe Secretary of Agriculture, acting as the Chair of the Council on Rural Community Innovation and Economic Development established by section 6306 of the Agriculture Improvement Act of 2018 (7 U.S.C. 2204b–3), may invite a member of that Council to give priority under the programs carried out by the member for a project that satisfies the criteria described in paragraphs (1) through (3) of subsection (c).385H.Capacity building and technical assistance partners(a)Capacity building(1)In generalThe Secretary shall provide to a Council training, education, support, and advice to enhance the technical assistance, research, organizational, and other capacities of the Council in carrying out activities under the Fund.(2)ActivitiesIn carrying out paragraph (1), the Secretary, in coordination with the Rural Development Innovation Center established by the Secretary of Agriculture or through a contract for services entered into with an eligible technical assistance provider, may provide training, education, support, and advice that addresses—(A)emergent innovative opportunities that are not covered by an existing Plan;(B)entrepreneurial opportunities to advance the goals of the Fund;(C)opportunities to advance a more integrative rural policy framework for the United States, including building regional connections between urban areas and rural areas;(D)with support from the Chief Information Officer of the Department of Agriculture, the tracking, collection, and analysis of data and measurements for assessing the progress of Plans; and(E)best practices based on—(i)the experiences of Councils; and(ii)domestic and international rural development practices.(b)Rural Future Leadership Institute(1)In generalThe Secretary shall establish a Rural Future Leadership Institute (referred to in this subsection as the Institute).(2)Selection of entities(A)In generalUnder the Institute, each year the Secretary shall select individuals to participate in the Institute.(B)PreferenceIn selecting individuals to participate in the Institute under subparagraph (A), the Secretary shall give preference to an individual residing in, or directly assisting, an area represented by a Council.(3)ActivitiesThe Secretary shall provide to each individual that is selected to participate in the Institute under paragraph (2) year-long programming such as—(A)skill-building seminars;(B)best practice reviews;(C)site visits;(D)performance measurement and data analytics; and(E)other training and capacity building activities.(4)Peer exchange programIn carrying out the Institute, the Secretary shall establish a peer exchange program within and across areas represented by Councils to promote industry-leading practices, innovations relating to the organizational development, program delivery, and regional initiatives of the Councils, and opportunities to build collaborative relationships between urban leaders and rural leaders.(c)Rural Future Corps(1)Definition of AmeriCorps participantIn this subsection, the term AmeriCorps participant means a participant under subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.) who received an approved national service position provided under section 121(b) of that Act (42 U.S.C. 12571(b)).(2)EstablishmentThe Secretary shall enter into an agreement with the Corporation for National and Community Service under section 121(b) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)) to establish a Rural Future Corps in which AmeriCorps participants shall serve in areas represented by Councils, to implement the Plans of the Councils, including serving through—(A)expansion of critical services such as child care, health, nutrition assistance, education, and job training; and(B)strengthening the capacity of units of local government and economic, community, and cooperative development organizations to implement community and economic development activities.(3)RetentionOn completion of service of an AmeriCorps participant in the Rural Future Corps, the Secretary shall encourage the retention of the participant in the applicable area in which the participant served.(4)Relationship to national service programsNotwithstanding section 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12752(a)), for purposes of that Act, the approved national service positions provided under the agreement for the Rural Future Corps program will be considered to be used to support a national service program under section 122(b) of that Act (42 U.S.C. 12572(b)).(d)MapThe Secretary, in coordination with the Chief Information Officer of the Department of Agriculture, shall make publicly available on a website a map of areas represented by Councils, including, with respect to each area, the members of the Council.(e)Technical assistance partnersThe Secretary may enter into a cooperative agreement under section 607(b)(4) of the Rural Development Act of 1972 (7 U.S.C. 2204b(b)(4)) with an eligible technical assistance provider to provide technical assistance to the Secretary and Councils in carrying out the Fund.385I.Evaluation and reporting(a)EvaluationsNot later than the last day of the fourth year of the first rural partnership block grant awarded to a Council, and annually thereafter—(1)the Secretary shall evaluate the performance of the Council in carrying out the Plan of the Council in relation to the benchmarks established under subsection (b); and(2)the Council shall use the evaluation under paragraph (1) in updating the Plan under section 385E(d)(1).(b)Reporting benchmarks(1)In generalThe Secretary, in coordination with Councils and national providers of technical assistance under section 385H(e), shall establish annual reporting benchmarks relating to the purposes of the Fund.(2)Existing measuresIn establishing reporting benchmarks under paragraph (1), the Secretary shall consider relevant existing performance measures used in programs of the rural development mission area—(A)to achieve alignment with those programs; and(B)to allow for opportunities for a partnership block grant to leverage other funding provided under those programs.(c)ReportsThe Secretary shall—(1)not less frequently than annually, prepare and submit to Congress a report describing—(A)the implementation of the Fund; and(B)an assessment of future goals for the Fund; and(2)include the assessment described in paragraph (1)(B) in the comprehensive rural development strategy under section 607(c) of the Rural Development Act of 1972 (7 U.S.C. 2204b(c)).385J.Authorization of appropriationsThere is authorized to be appropriated to carry out the Fund $10,000,000,000 for each of fiscal years 2022 through 2026, of which—(1)$100,000,000 for each fiscal year shall be used for administrative functions, including staff and information technology infrastructure, of the Rural Innovation and Partnership Administration; and(2)$40,000,000 for each fiscal year shall be used to carry out section 385H..